Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .
Notice of Allowance
2.  	This communication is response to the filing of an RCE with amendments and arguments on 01/27/2021. Thus all previous objections and rejections are considered moot.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Allowable Subject Matter
3. 	Claims 1-3,5-11,13-17 and 19-20 are allowed for the reasons mentioned below.

Claims 1, 19 and 17	
  	The closest prior art of Ahmed teaches allowing for comments of a user to be added to a data dictionary. Stachura teaches a user level security for a cell can be tracked and can a spreadsheet access right can be controlled by row and column. Dau suggests documents such as spreadsheets can use a tuple comprising a role, document, user, document type and other values, for the purposes of increasing access control based on the values of the tuple. Buehl also discloses a data tuple used in access control for the purposes of writing, and deleting within a document based on a data tuple set of values. However, neither determine a subset of view selections of the first user and then use the context comparison for the comment based on the tuple data set for the writer of the first comment to determine that the user can see the comment.  Therefore, the prior art is not seen as disclosing or suggesting the amended feature and are allowed over the prior art. Claims 2-3, 5-11, 13-17 and 19-20 depend from claims 1, 19 and 17, thus are allowed for the same reasons. 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179